OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and M.P.E.P. § 608.01(l).  Correction of the following is required: 
The following language added to claims 1 and 4 regarding the relationship between the phase and the inflow/outflow port sides lacks written basis in the instant specification but can be ascertained from at least Figures 2 and 3:
	

    PNG
    media_image1.png
    146
    820
    media_image1.png
    Greyscale

		
608.01(o) [R-2]    Basis for Claim Terminology  in Description
		The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. No term may be given a meaning repugnant to the usual meaning of the term.
		Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
	New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP  § 608.01(i) and §  1302.01. >Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.<
		
See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications.  76 FR 7166, 7167 (Feb. 9, 2011):

A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain.  For example, a claim with a limitation of ‘‘the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body’’ was determined to be indefinite because the terms ‘‘first and second clamping members’’ and ‘‘clamp body’’ were found to be vague in light of the specification which showed no ‘‘clamp member’’ structure being ‘‘supported by the clamp body.’  In another example, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an ‘‘opaque’’ appearance.  The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelainlike finish, which the specification distinguished from an opaque finish.  Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. (footnotes omitted).

Also see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The term “closer” in the claims is vague - the stirring blades that are “closer” to one side or the other side are closer than what other elements?

The following rejections are mandated by Supervisory Review of the application:

Claims 13-20 are each of indeterminate scope.  The “through use of ..." language invokes what method steps related to the production of the glass sheet?  The lanaguge “through use of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite steps related to such “use”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2013-014296 in view of Singer (US 2012/0180529 A1).
KR ‘296 discloses the recited stirring device 10 for molten glass including a counterclockwise rotating shaft 10a; if the stirrer 10 seen in Figure 2 were rotated about 45 degrees in the counterclockwise direction, the upper blades such as 11-1 that are disposed closer to inflow port 2-1 side are delayed in rotation phase to lower blades such as 12-2 closer to outflow port 2-2 side, namely the blades 12-2 lead the blades 11-1 during rotation of the shaft 10a; the blades being defined as two or more horizontal bars connected by one or more vertical distal bars; intermediate portions (one or more of the vertically extending distal end portions between arbitrarily selected blades); the blades having through openings defined within said horizontal/vertical bars as seen in the Figures.  KR ‘296 discloses all of the recited subject matter with the exception of the blades being formed of platinum.  
Singer discloses a stirrer for molten glass with stirring blades formed of platinum.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have formed the blades in KR ‘296 from platinum as explicitly taught by Singer for the purposes of forming said blades from a material capable of withstanding the high temperatures encountered when stirring glass.  Such materials are refractory metals, in particular tantalum, niobium, tungsten, molybdenum, iridium, rhodium, palladium and platinum.  The stirring chamber, the stirrer or parts thereof may also be made of two different materials, like a material in the center covered by a different 
material, such as a material that is cheap in the center and covered by a more 
expensive material exhibiting e.g. a higher corrosion resistance.  For example, 

thereafter coated with another refractory metal comprising platinum.  The 
molybdenum core provides shape and mechanical strength to the stirrer, whereas 
the platinum outer layer provides wear and corrosion resistance.  In other 
embodiments, the core of the stirrer may be formed entirely of platinum, or a 
platinum alloy, such as a platinum-rhodium alloy.  Platinum in particular is a 
desirable refractory metal for glass stirring applications because of its high 
melting point, corrosion resistance and workability.  Most preferred are ODS 
(Oxide Dispersion Strengthened) platinum, platinum-rhodium alloys or 
combinations thereof.  Oxide dispersion strengthened platinum is a preferred 
material, in particular zirconia dispersion strengthened platinum is preferred, 
but e.g. yttria dispersion strengthened platinum is also suitable.  See ¶ [0106].

Claims 13-20 are rejected under 35 U.S.C. 103  as being obvious over KR 10-2013-014296 in view of Lineman et al. (US 8087262 B2).
KR ‘ 296 disclsoes producing high quality glass products in the abstract thereof but does not necessarily disclose manufacturing a glass sheet with the use of its stirring device.  Lineman et al. discloses manufacturing a glass sheet with the use of its stirrer 105 (col. 4, lines 54-58 and col. 6, lines 6-7 and see Figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the invention to have used the stirring device of KR ‘296 to manufacture a glass product such as a glass sheet as disclosed by Lineman to thereby produce a high quality glass sheet generally free of undesirable bubbles (see abstract of KR ‘296).
Allowable Subject Matter
None.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




								





24 February 2022